06/07/2021



ORIGINAL                                                                                        Case Number: DA 20-0539




                                                                      nIN 0 7 2:1
                                                                   Ecwen G.--L'anwood
                                                                 Clerk eir Supreme Court
                                                                    State of Montana




                IN THE SUPREME COURT OF THE STATE OF MONTANA
                        Supreme Court Cause No. DA 20-0539



    ESTATE OF WILLIAM H. BALTRUSCH,
                                                         Cause No.: DV-19-160
                      Plaintiff/Appellee,                           DV-19-172

               vs.

    LASALLE RANCH, INC.,

                      Respondent/Appellant.


    LASALLE RANCH, INC.,

                      Petitioner/Appellant,

               vs.


    HILL COUNTY JUSTICE COURT,
    AUDREY BARGER, PRESIDING JUDGE,

                      Respondent/Appellee


            ORDER EXTENDING DEADLINE FOR FILING OPENING BRIEF


         UPON review of the foregoing Motion and for good cause appearing therefrom;

         IT IS HEREBY ORDERED:

         1. That the parties shall have up to and including July 9, 2021 within which to file
the Appellant's Opening Brief.

      DATED     *- tfay of June, 2021




                                               UPREME COURT OF MONTANA




cc:    Nathan J. Hoines — Counsel for Respondent/Appellant
       Jennifer Forsyth/Kaden Keto — Counsel for Plaintiff/Appellee
       Audrey Barger, Justice of the Peace